Citation Nr: 9907320	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of service connection for a 
right shoulder scar.

2.  Entitlement to service connection for right shoulder 
disability other than scarring.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from June 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  Prior to 
the current appeal, a claim of service connection for a right 
shoulder scar was denied by the RO in August 1984.  The 
veteran was sent notice of this denial, but did not initiate 
an appeal.  Consequently, the August 1984 denial became 
final, and the claim may now be reopened only on the 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1984).  

Subsequently, by a July 1998 claim, the veteran indicated his 
desire to pursue the question of entitlement to service 
connection for a right shoulder injury.  The RO thereafter 
addressed the question of whether new and material evidence 
had been presented to reopen a claim of service connection 
for a right shoulder injury.  This action of taken in August 
1998 and the veteran appealed the RO's decision to the Board.  

The salient point to be made about the sequence of events 
described above is that the prior final denial of service 
connection was limited to the question of a right shoulder 
scar whereas the current claim appears to be one for right 
shoulder disability that contemplates something more than 
scarring.  When the veteran appeared for a hearing before the 
Board in February 1999, he indicated that his claim was for 
shoulder disability beyond just the scarring.  He 
specifically described radiating pain and the need to take 
muscle relaxers, which suggests debility underlying any 
superficial scarring.  The veteran also testified that he had 
been told by a VA physician at the Fayetteville VA medical 
center that his current shoulder problems were attributable 
to an in-service injury.  

Two points are to be made with respect to this case.  First, 
for the reasons set out above, it appears that the veteran's 
current claim contemplates disability beyond just the 
scarring of his right shoulder, something that was not 
considered in the August 1984 rating decision.  Consequently, 
consideration of his claim must now include two issues:  
whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
right shoulder scarring, and entitlement to service 
connection for right shoulder disability other than scarring.  
Secondly, given the veteran's testimony regarding the 
etiological opinion he was given by a VA physician, further 
action is required to inform the veteran of the need to 
submit such evidence to complete his application.  
38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet.App. 69, 77 (1995); Graves v. Brown, 8 Vet.App. 522 
(1996).  

In order to give the RO the opportunity to address the 
question of service connection for shoulder disability other 
than scarring, and because of the need to fulfill the § 5103 
duty to inform the veteran of the evidence necessary to 
complete his application, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
advise him that, in order to complete his 
applications, he needs to obtain and 
submit new and material evidence as 
defined in 38 C.F.R. § 3.156(a) (1998) 
with respect to the scar, and competent 
medical evidence demonstrating that the 
claim of service connection for other 
right shoulder disability is plausible.  
He should be advised that the submission 
of an opinion from a physician, or other 
qualified health care provider, 
indicating that any right shoulder 
disability is attributable to the claimed 
injury in service is the type of evidence 
needed to satisfy this requirement.  He 
should be given a reasonable opportunity 
to respond to the RO's communication.

	2.  The RO should make an effort to 
obtain copies of VA records from the 
Fayetteville VA medical center.  The RO 
should document its efforts to 
supplement the record, and any 
additional materials obtained should be 
associated with the claims folder.

	3.  After completing the actions 
outlined above, the RO should take 
adjudicatory action on the veteran's 
claims.    If the RO concludes that 
either claim is well grounded, the RO 
should undertake any additional 
development deemed necessary to fulfill 
the duty to assist.  (As to the question 
of whether new and material evidence has 
been presented, the standard defined in 
38 C.F.R. § 3.156(a) should be the only 
definition applied.)

If any benefit sought is denied, a supplemental statement of 
the case (SSOC) should be issued.  After the veteran and his 
representative have been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


